                                                                     Honorable Marsha J. Pechman
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9
                                        AT SEATTLE
10
     IN RE CEDAR SHAKE & SHINGLE                        No. 2:19-cv-00288-MJP
11   ANTITRUST LITIGATION
                                                        ORDER GRANTING UNOPPOSED
12   This Document Relates to: End User Action
                                                        MOTION TO SEAL
13

14          THIS MATTER came before the Court on Plaintiffs’ Unopposed Motion to Seal Exhibit

15   A to the Stipulated Request for International Judicial Assistance (Letters Rogatory Regarding

16   Telephone Records).

17          Having reviewed the motion and all filings related to the motion, it is HEREBY

18   ORDERED that:

19          Plaintiff’s Unopposed Motion to Seal Exhibit A to both the Letters Rogatory to Telus

20   Communications and to Rogers Communications, filed herewith, is GRANTED.

21   DATED this _9th_ day of December 2019.
22

23

24
                                        A
                                        Marsha J. Pechman
25                                      United States Senior District Judge

26



     ORDER GRANTING MOTION TO SEAL
     (Case No. 2:19-cv-00288-MJP) - 1
